466 F.2d 1405
UNITED STATES of America, Plaintiff-Appellant,v.William PINKUS, Defendant-Appellee.
No. 72-1069.
United States Court of Appeals,Ninth Circuit.
Oct. 16, 1972.

Robert C. Bonner, Asst. U.S. Atty.  (argued), Eric A. Nobles, Asst. U.S. Atty., William D. Keller, U.S. Atty., Los Angeles, Cal., for plaintiff-appellant.
Bernard A. Berkman (argued), Larry S. Gordon, Niki Z. Schwartz, of Berkman, Gordon, Kancelbaum & Schwartz, Cleveland, Ohio, Jeremiah Casselman, Beverly Hills, Cal., for defendant- appellee.
Before MERRILL and KILKENNY, Circuit Judges, and TAYLOR, District Judge.*
PER CURIAM:


1
Under the compulsion of United States v. Weller, 466 F.2d 886, (CA9. 1972), we hold that we have no jurisdiction and that the appeal must be dismissed.


2
It is so ordered.



*
 The Honorable Fred M. Taylor, Senior District Judge for the District of Idaho, sitting by designation